Citation Nr: 1222493	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  08-34 042A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 0 percent for residual scar, status post left spermatocele surgery prior to March 24, 2011. 

2.  Entitlement to an initial rating in excess of 10 percent for residual scar, status post left spermatocele surgery from March 24, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In an April 2011 rating decision, the RO increased the rating for the Veteran's service-connected residual scar from 0 to 10 percent disabling, effective March 24, 2011.  Because a disability rating of 10 percent does not represent the maximum rating available for the Veteran's disability, and because it does not cover the entire period from the Veteran's separation from service, the propriety of the rating remains an issue for appellate review, and the Board has identified this as two issues as listed on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).

The claim of entitlement to an initial rating in excess of 10 percent for residual scar, status post left spermatocele surgery is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's scar, status post left spermatocele surgery demonstrated tenderness upon palpation of his left testicle under the scrotum area during VA examination in July 2007.  


CONCLUSION OF LAW

The criteria for an initial rating of 10 percent for service connected scar, status post left spermatocele surgery are met beginning July 1, 2007.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.1-4.7, 4.118, Diagnostic Codes (DC) 7801-7805 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A June 2007 letter satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).   For initial rating claims, where service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated as it has been proven.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required and the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, any defect as to notice is non-prejudicial.  See Dingess, 19 Vet. App. at 486; Dunlap v. Nicholson, 21 Vet. App. 112   (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the Veterans Claims Assistance Act, the appellant bears the burden of demonstrating any prejudice from defective notice with respect to any downstream elements).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in July 2007 and March 2011.  The VA scars examinations were adequate for rating purposes for the limited purpose of determining whether a 10 percent rating was warranted from July 1, 2007, because they addressed the specific symptoms of the Veteran's scar disability in terms of observed pain and tenderness in terms of the VA Rating Schedule, it evaluated the picture of the Veteran's disability, and elicited sufficient information to decide the claim.   

There is no indication in the record that any additional evidence, relevant to the issue adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  


The claim

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).   If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

During the pendency of the Veteran's appeal, the criteria for rating the skin was amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2011)).  Where the rating criteria are amended during the course of an appeal for an increased evaluation, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, because the amended regulations with respect to scars are only applicable to claims received on or after October 23, 2008, and the Veteran's claim was received in June 2007, the regulations as amended are not applicable.

The Veteran's scar is noncompensably rated prior to March 24, 2011, under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7805.  Prior to the regulatory amendments, Diagnostic Code 7805 provided that scars other than on the head, face, or neck be rated according to the limitation of function caused by the scar of the affected part.  

Diagnostic Code 7801 (2008) provides that scars not of the head, face, or neck that are deep or cause limited motion are rated at 40 percent if the area or areas covered exceed 144 square inches or 929 square centimeters, 30 percent if the area of areas covered exceed 72 square inches or 465 square centimeters, 20 percent if the area or areas covered exceed 12 square inches or 77 square centimeters, and 10 percent if the area or areas covered exceed 6 square inches, or 39 square centimeters.  A deep scar is one associated with soft tissue damage.  38 C.F.R. § 4118, Diagnostic Code 7801, Note (2) (2008).  

Diagnostic Code 7802 (2008) provides a 10 percent rating for scars, other than the head, face, or neck, that are superficial and do not cause limited motion if they cover an area or areas of 144 square inches or greater.  It should also be noted that scars that are in widely separated areas, such as two or more extremities, must be rated separately.  Id., Diagnostic Codes 7801, Note (1); 7802, Note (1) (2008).  

Diagnostic Code 7803 (2008) provides that a 10 percent rating may be granted for a superficial, unstable scar.  

Diagnostic Code 7804 (2008) provides that scars that are superficial and painful on examination may be assigned a 10 percent evaluation.  A superficial scar is one not associated with underlying soft tissue damage.  Id., Diagnostic Codes 7802, Note (2); 7803, Note (2); 7804, Note (1) (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering skin over the scar.  Id., Diagnostic Code 7803, Note (1) (2008).  

At the July 2007 VA scars examination; the examiner noted the Veteran underwent spermacelectomy and varicocelectomy. Post surgery his left testicle was pulled up.   He underwent additional surgery to release the testicle.  He subsequently has pain at the bottom of his left testicle.  He was noted to be quite sensitive there.  It did not interfere with his job or activities of daily living.  Examination revealed a 10 cm long and 4 cm wide scar.  It was not disfiguring, impairing, tender, or keloiding.  The examiner however also noted that palpation revealed tenderness of the left testicle under the scrotum.

At a March 2011 VA scars examination; the examiner noted the Veteran complained about pain in the left scrotum with dysuria.  The examiner noted a well healed left linear flat scar on the groinal area which measures 6 cm in length and 0.3 cm in width.  There was no itching or sensory changes of the scar.  The Veteran complained of pain on touching the scar.

The examination noted that there was no ulcerations, underlying tissue loss, keloid formation, abnormal pigmentation, associated abnormal surface contours, texture, edema, or break down of the skin, induration, limited ROM, or functional impairment.  The scar was noted to be superficial, non-disfiguring, but tender.  The Veteran was diagnosed in 2006 with pain due to the presence of strain on genitofemoral nerve by constricting scar tissue status post surgery. The diagnosis was status post spermatocelectomy and varicocelectomy with complaints of pain. 

The Board notes that while the Veteran's scar was noncompensably rated prior to March 24, 2011; the record shows that tenderness upon palpation of the scar was demonstrated during the July 2007 VA examination as well as in the March 2011 VA examinations.   Therefore, the Veteran's scar from his left spermatocele surgery approximated the 10 percent scar rating criteria for the entire rating period.


Extraschedular considerations

The Veteran's scar from his left spermatocele surgery manifests by symptoms including pain.  The Board finds that evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2011).  The current evidence of record does not demonstrate that Veteran's scar from his left spermatocele surgery has resulted in frequent periods of hospitalization or in marked interference with employment.  Id.

Specifically, there is no evidence to suggest that the scar status post left spermatocele surgery has had an adverse effect on employability, and it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2011).  Here, the mild symptoms reported by the Veteran are contemplated by the criteria discussed above.  38 C.F.R. §§ 4.10, 4.40.  Thus, given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.
ORDER

Entitlement to a 10 percent rating for scar, status post left spermatocele surgery is granted from July 1, 2007.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claim remaining on appeal (entitlement to a initial disability rating for service-connected scar status left spermatocele surgery in excess of 10 percent) must be remanded for further development. 
 
The Veteran was most recently afforded a VA examination in March 2011 as to his service-connected scar from his left spermatocele surgery.  The VA examiner noted that 
the Veteran complained about pain in the left scrotum.  The examiner noted a well healed left linear flat scar on the left groinal area which measures 6 cm in length and 0.3 cm in width.  There was no itching or sensory changes of the scar.  He complained of pain on touching the scar. The examination noted that the scar was not inflamed.  There were no ulcerations, underlying tissue loss, keloid formation, abnormal pigmentation, associated abnormal surface contours, texture, edema, or break down of the skin, induration, limited ROM, or functional impairment.  The scar was noted to be superficial, non-disfiguring, but tender.  The diagnosis was scar status post spermatocelectomy and varicocelectomy with complaints of pain. 

Critically, the size of the affected area(s) was not reported.  The evidence is thus inadequate for rating purposes under the provisions of Diagnostic Code 7805 or any other potentially applicable criteria.  Remand for a new examination is thus warranted.  38 C.F.R. § 3.327. 

The Board finds that the Veteran should be afforded an adequate contemporaneous VA examination as to the service-connected scar, status post left spermatocele surgery.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination). 

Also, on remand, any pertinent ongoing treatment records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary the RO/AMC should, procure any records of outstanding treatment that the Veteran may have recently received for his scar SP left spermatocele surgery from the San Diego VA Medical Center and all associated outpatient clinics dated from March 2011 to the present.  All such available documents should be associated with the claims file.  All attempts to obtain these records must be documents in the claims file.

2.  The RO/AMC should schedule the Veteran for an appropriate scars examination for evaluation of his service-connected scar status post left spermatocele surgery.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be performed, and all findings reported in detail.  The examiner should thoroughly describe the nature and severity of the Veteran's service-connected scar status post left spermatocele surgery.  The examiner is specifically requested to identify the parts of the body affected by the service-connected scar status post left spermatocele surgery and to specify the percent of the entire body that is involved and the percentage, if any, of exposed areas affected, as well as the size of the scar.  Complete rationale should be provided for all opinions expressed.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO/AMC should review the expanded record and readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


